Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/17/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-13 and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6-13, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaolian et al (WO 2014/190329, applicant cited).
	Referring to at least figures 24A-24B, Shaolian et al teaches an implantable valve system comprising: an adjustable stabilizing ring comprising: 

    PNG
    media_image1.png
    502
    317
    media_image1.png
    Greyscale

a body member 2420 that is transitionable from an elongate insertion geometry to an annular operable geometry and a plurality of anchors 2440 deployable in the annular operable geometry to engage the annulus of the cardiovascular valve (see claim 1 and the flow chart in figures 25-26);
and an implantable valve frame 2410 comprising an atrial portion (one of the end portions) and a ventricle portion (the other of the end portions), the implantable valve frame is disposed within the body member and is in mechanical communication with the adjustable stabilizing ring an inner surface of the body member, as shown above, 
wherein the elongate insertion geometry is configured to allow percutaneous passage of the stabilizing ring, via a catheter, to a position adjacent to an annulus of a cardiovascular valve, wherein the annular operable geometry has a closed state to conform to the annulus of the cardiovascular valve; see at least flow chart in figure 25-26; and 
wherein the implantable valve frame comprises at least one locking feature (2420, see par. 0210 using the same reference numeral) that projects from the ventricle portion of the implantable valve frame that engages with an outer circumference of the adjustable stabilizing ring body member to secure the implantable valve frame to the body member of the adjustable stabilizing ring.  
Claim 2, see claim 2 of the prior art.
Claim 3, wherein the adjustable stabilizing ring, the implantable valve frame, or both are coated with a pliable material, see claims 3-5 of the prior art. 
Claim 5, wherein the atrial portion and the ventricle portion can be angled toward or away from a central axis of the implantable valve frame. The stent material are fully capable of being bent.
 Claim 6, wherein the atrial portion of the implantable valve frame comprises at least one locking feature that projects 2420.  
Claim 7, the anti-SAM mechanism is interpreted as the flaring of the valve system.
Claim 8, wherein the implantable valve frame comprises a plurality of elements disposed in a crisscross arrangement, see at least claim 16, “woven”.  
Claim 9, wherein the implantable valve frame is at least partially collapsible; see at least claim 20.
Claim 10, wherein the implantable valve frame is configured to be delivered via a catheter in an at least partially collapsed state; see figures 25-26.
Claim 11, wherein the at least partially collapsible implantable valve frame is self-expandable; see figures 25-25.
Claim 12, wherein the adjustable stabilizing ring in the annular operable geometry is rigid or semi-rigid in the closed state; see claim 19.
Claim 13; the method steps in figures 25-26.  
Claim 16, the implantable valve frame forms a V- shape recess, and wherein the body member of the adjustable stabilizing ring is disposed within the V-shape recess.  
Claim 17, wherein the at least one locking feature of the ventricle portion of the implantable valve frame curves around an upper portion of the adjustable stabilizing ring; see figure 24 B above.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: anti-SAM 3113, 3415, 3315.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774